Case 7:20-cv-00027-GEC-RSB Document 20 Filed 03/10/21 Page 1 of 2 Pageid#: 1022




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

                                                )
  LINDA J. WALKER,
                                                )
                                                )
         Plaintiff,                                     Civil Action No. 7:20CV00027
                                                )
                                                )
  v.                                                    FINAL JUDGMENT AND ORDER
                                                )
                                                )
  ANDREW M. SAUL,                                       By: Hon. Glen E. Conrad
                                                )
  Commissioner of Social Security,                      Senior United States District Judge
                                                )
                                                )
         Defendant.
                                                )

        Plaintiff Linda J. Walker filed this action challenging the final decision of the

 Commissioner of Social Security denying her claim for a period of disability and disability

 insurance benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401–434. The matter

 was referred to United States Magistrate Judge Robert S. Ballou, pursuant to 28 U.S.C. §

 636(b)(1)(B), for proposed findings of fact, conclusions of law, and a recommended disposition.

 The magistrate judge submitted a Report and Recommendation on February 22, 2021, in which he

 recommends that the court grant in part the plaintiff’s motion for summary judgment, deny the

 Commissioner’s motion for summary judgment, and remand the case to the Commissioner for

 additional consideration under sentence four of 42 U.S.C. § 405(g). No objections to the Report

 and Recommendation have been filed, and the court is of the opinion that the Report and

 Recommendation should be adopted in its entirety. See Diamond v. Colonial Life & Accident Ins.

 Co., 416 F.3d 310, 315 (4th Cir. 2005) (discussing the standard of review that applies in the

 absence of any objections).

        Accordingly, it is hereby

                                          ORDERED

 as follows:
Case 7:20-cv-00027-GEC-RSB Document 20 Filed 03/10/21 Page 2 of 2 Pageid#: 1023




       1.     The Report and Recommendation, ECF No. 19, is ADOPTED in its entirety;

       2.     The plaintiff’s motion for summary judgment, ECF No. 15 is GRANTED IN

              PART;

       3.     The Commissioner’s motion for summary judgment, ECF No. 11, is DENIED;

       4.     The case is REMANDED to the Commissioner for further development and

              consideration;

       5.     Upon remand, should the Commissioner be unable to decide this case in plaintiff’s

              favor on the basis of the existing record, the Commissioner shall conduct a

              supplemental administrative hearing at which both sides will be allowed to present

              additional evidence and argument; and

       6.     The parties are advised that the court considers this remand order to be a “sentence

              four” remand. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v.

              Sullivan, 501 U.S. 89 (1991). Thus, this order of remand is a final order. If the

              Commissioner should again deny plaintiff’s claim for benefits, and should plaintiff

              again choose to seek judicial review, it will be necessary for plaintiff to initiate a

              new civil action within sixty (60) days from the date of the Commissioner’s final

              decision on remand. See 42 U.S.C. § 405(g).

       The Clerk is directed to send copies of this order to all counsel of record.
                    10th day of March, 2021.
       DATED: This _____



                                                     _______________________________
                                                       Senior United States District Judge




                                                 2
